internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-143044-01 date date legend taxpayer individual a dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file agreements required under sec_1 g iv b iii with respect to the dual consolidated losses of the entities and the respective tax years listed on schedule a which is attached and is part of this ruling letter the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a is employed by taxpayer as a tax professional and was given the responsibility for complying with the requirements of sec_1_1503-2 for the entities and tax years at issue the affidavit of individual a and the facts submitted describe in detail the circumstances that led to the failure_to_file the agreements the affidavits and facts show that the failure_to_file the agreements was inadvertent and occurred notwithstanding taxpayer’s reliance on individual a as a qualified_tax professional in re plr-143044-01 sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time to make a regulatory election under the rules set forth in sec_301_9100-3 and under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file an election and agreement therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file agreements required under sec_1 g iv b iii with respect to the dual consolidated losses of the entities and the respective tax years listed on schedule a which is attached and is part of this ruling letter nothing in this ruling letter is to be construed as confirming the accuracy of the information you have furnished and this is specifically the case regarding the information listed on schedule a as previously stated verification of that information may be required as part of the audit process as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the agreements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the agreements no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented in re plr-143044-01 pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to taxpayer sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international attachment schedule a in re plr-143044-01 schedule a i a tax_year big_number big_number big_number big_number amount bantsa-belgium bank of america nt sa antwerp and brussels branches banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number big_number big_number bantsa-cayman islands bank of america nt sa grand cayman branch banking in re plr-143044-01 foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number big_number big_number big_number big_number big_number bantsa-china bank of america nt sa guangzhou beijing and shanghai branches banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number big_number big_number big_number bantsa-ecuador bank of america nt sa quito branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number bantsa-egypt bank of america nt sa cairo branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount in re plr-143044-01 big_number big_number big_number big_number big_number bantsa-france bank of america nt sa paris branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number big_number big_number big_number big_number big_number bantsa-germany bank of america nt sa frankfurt branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number bantsa-hong kong bank of america nt sa global payment services branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number bantsa-india bank of america nt sa mumbai chennai and new delhi branches banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number in re plr-143044-01 bantsa-ireland bank of america nt sa dublin branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number bantsa-italy bank of america nt sa milan branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number bantsa-japan bank of america nt sa osaka tokyo and financial engineering risk management branches banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number big_number big_number big_number big_number bantsa-malaysia bank of america nt sa labuan branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number bantsa-netherlands bank of america nt sa amsterdam branch banking foreign_branch separate_unit and dual_resident_corporation in re plr-143044-01 tax_year amount big_number big_number bantsa-panama bank of america nt sa panama branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number bantsa-peru bank of america nt sa lima branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number bantsa-philippines bank of america nt sa manila branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number bantsa-singapore bank of america nt sa singapore and orchard branches banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number bantsa-switzerland bank of america nt sa geneva and zurich branches banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number in re plr-143044-01 big_number big_number big_number bantsa-taiwan bank of america nt sa taipei offshore banking branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number big_number bantsa-taiwan bank of america nt sa taiwan branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number bantsa-united arab emirates bank of america nt sa dubai branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number big_number bantsa-united kingdom bank of america nt sa london branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number big_number in re plr-143044-01 bantsa-vietnam bank of america nt sa hanoi branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number b splc splc-japan security pacific leasing corporation tokyo branch leasing foreign_branch separate_unit and dual_resident_corporation tax_year - big_number big_number big_number amount splc-singapore security pacific leasing corporation singapore branch leasing foreign_branch separate_unit and dual_resident_corporation amount tax_year - big_number big_number splc-united kingdom security pacific leasing corporation united kingdom branch leasing foreign_branch separate_unit and dual_resident_corporation amount tax_year - big_number big_number c spef spef-belgium in re plr-143044-01 security pacific eurofinance inc belgium branch leasing foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number spef-france security pacific eurofinance inc france branch leasing foreign_branch separate_unit and dual_resident_corporation tax_year - amount big_number big_number big_number big_number big_number spef-germany security pacific eurofinance inc munich branch leasing foreign_branch separate_unit and dual_resident_corporation tax_year - amount big_number big_number big_number big_number spef-italy security pacific eurofinance inc italy branch leasing foreign_branch separate_unit and dual_resident_corporation tax_year - amount big_number big_number big_number spef-netherlands security pacific eurofinance inc netherlands branch leasing foreign_branch separate_unit and dual_resident_corporation in re plr-143044-01 tax_year amount big_number spef-united kingdom security pacific eurofinance inc united kingdom branch leasing foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number d bai bai-argentina bank of america illinois buenos aires branch banking foreign_branch separate_unit and dual_resident_corporation tax_year - amount big_number big_number bai-bahamas bank of america illinois nassau branch banking foreign_branch separate_unit and dual_resident_corporation tax_year - amount big_number big_number big_number bai-chile bank of america illinois santiago branch banking foreign_branch separate_unit and dual_resident_corporation tax_year - amount big_number big_number in re plr-143044-01 bai-japan bank of america illinois tokyo branch banking foreign_branch separate_unit and dual_resident_corporation tax_year - big_number big_number amount bai-united kingdom bank of america illinois london branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number e ahl appold holdings limited london branch leasing foreign_branch separate_unit and dual_resident_corporation tax_year amount - big_number big_number big_number big_number f bacan bank of america canada canada banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number big_number big_number in re plr-143044-01 g cidm continental illinois de mexico mexico banking foreign_branch separate_unit and dual_resident_corporation tax_year amount - big_number big_number ba futures incorporated bafi ba futures paris branch futures trading note bafi was included in previous dual_consolidated_loss filings based on the misunderstanding that ba futures s a basa was a partnership bacsc bank of america canada securities corporation canada securities trading foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number bacan leasing bank of america canada leasing corporation canada leasing foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number i j k spbc security pacific bank canada canada banking foreign_branch separate_unit and dual_resident_corporation tax_year amount - big_number in re plr-143044-01 l m arrendadora arrendadora mexico leasing foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number bamsa bank of america mexico banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number ii cbc dcls a cbna cbna-argentina former bac erroneously failed to report this amount in the election and agreement described in sec_1_1503-2 it filed with its return this was corrected with an amended filing on date pursuant to an extension of time that was granted by a private_letter_ruling from the irs dated date see attached schedule 1-a agreement described in sec_1_1503-2 it filed with its return this was corrected with an amended filing on date pursuant to an extension of time that was granted by a private_letter_ruling from the irs dated date see attached schedule 1-a former bac erroneously failed to report this amount in the election and in re plr-143044-01 continental bank buenos aires branch banking foreign_branch separate_unit and dual_resident_corporation tax_year - amount big_number big_number cbna-bahamas continental bank nassau branch banking foreign_branch separate_unit and dual_resident_corporation tax_year - big_number big_number big_number amount cbna-chile continental bank santiago branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number cbna-france continental bank paris branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number big_number big_number big_number cbna-hong kong continental bank hong kong branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number in re plr-143044-01 big_number big_number cbna-italy continental bank milan branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number big_number cbna-japan continental bank tokyo branch banking foreign_branch separate_unit and dual_resident_corporation tax_year - amount big_number big_number big_number big_number big_number big_number big_number big_number cbna-singapore continental bank singapore branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number big_number big_number big_number in re plr-143044-01 cbna-united kingdom continental bank london branch banking foreign_branch separate_unit and dual_resident_corporation tax_year - amount big_number big_number big_number big_number big_number big_number big_number b options-japan continental first options tokyo branch options clearing foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number iii spc dcls a spnb spnb-germany security pacific national bank munich branch banking foreign_branch separate_unit and dual_resident_corporation tax_year - amount big_number big_number big_number big_number big_number in re plr-143044-01 spnb-hong kong security pacific national bank hong kong branch banking foreign_branch separate_unit and dual_resident_corporation tax_year - amount big_number big_number big_number big_number spnb-united kingdom security pacific national bank london branch banking foreign_branch separate_unit and dual_resident_corporation tax_year - amount big_number big_number big_number big_number spnb-philippines security pacific national bank manila branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number spnb-bahamas security pacific national bank nassau branch banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number spnb-taiwan security pacific national bank taiwan branch banking foreign_branch separate_unit and dual_resident_corporation in re plr-143044-01 tax_year - amount big_number spnb-japan security pacific national bank tokyo branch banking foreign_branch separate_unit and dual_resident_corporation tax_year - amount big_number big_number big_number big_number b splc splc-hong kong security pacific leasing corporation hong kong branch leasing foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number splc-japan security pacific leasing corporation tokyo branch leasing foreign_branch separate_unit and dual_resident_corporation tax_year - amount big_number big_number big_number big_number splc-united kingdom security pacific leasing corporation london branch leasing foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number in re plr-143044-01 - big_number big_number big_number big_number splc-singapore security pacific leasing corporation singapore branch leasing foreign_branch separate_unit and dual_resident_corporation tax_year - amount big_number big_number big_number big_number big_number c spef spef-germany security pacific eurofinance inc munich branch leasing foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number big_number big_number spef-united kingdom security pacific eurofinance inc united kingdom branch leasing foreign_branch separate_unit and dual_resident_corporation tax_year - amount big_number spef-france in re plr-143044-01 security pacific eurofinance inc france branch leasing foreign_branch separate_unit and dual_resident_corporation tax_year - amount big_number big_number spef-netherlands security pacific eurofinance inc netherlands branch leasing foreign_branch separate_unit and dual_resident_corporation tax_year - amount big_number big_number spef-belgium security pacific eurofinance inc belgium branch leasing foreign_branch separate_unit and dual_resident_corporation tax_year - amount big_number big_number big_number big_number big_number spef-italy security pacific eurofinance inc italy branch leasing foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number big_number big_number big_number spef-united kingdom in re plr-143044-01 security pacific eurofinance inc united kingdom regional management branch leasing foreign_branch separate_unit and dual_resident_corporation amount3 tax_year - big_number big_number big_number big_number big_number big_number d spbc security pacific bank canada canada banking foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number - big_number sphgev-united kingdom e security pacific hoare govett equity ventures ltd united kingdom branch venture capital foreign_branch separate_unit and dual_resident_corporation tax_year amount big_number big_number big_number f sphgh-united kingdom security pacific hoare govett holdings ltd london leasing foreign_branch separate_unit and dual_resident_corporation in re plr-143044-01 tax_year amount big_number big_number big_number cc cc internal_revenue_service attn industry director financial services healthcare lm fsh broadway 12th floor new york ny bank of america corporation corporate tax department nc1-021-02-20 n tryon street charlotte nc
